DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Independent claim 1 recites “at least one bend” in line 3.  However, line 8 of the claim recites “the bend”.  Independent claims 13 and 19 recite similar limitations.  Claims 2-4 similarly recite “the bend” (see line 1 in the respective claims).  Claim 4 further recites “the last bend” in line 2.  The recitations “the least one bend” in lines 3 of the respective claims 1, 13 and 19 should be revised as “a bend of the at least one bend”.  The recitations “the bend” in lines 8 of the respective claims 1, 13 and 19 should be revised as “the bend of the at least one bend”.  The recitations “the bend” in the respective claims 2-4 should be revised as “the bend of the at least one bend”.
Claims 12 and 18 are open-ended as they do not end with a period “.”
Claims dependent on claims 1 and13 are likewise objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 13 each recite “a terminal point of the second end of the EGR conduit is spaced from the inner diameter D1 in an amount of from 5 to 15 mm”.  These recitations render the claims indefinite because it is unclear how the terminal point of the second end of the EGR conduit can be spaced from a diameter, which is not a tangible element, but rather a characteristic, specifically a measurement.  Claims 14-18 are also rejected by virtue of their dependence on claim 13.  For examination purposes, the “inner diameter D1” as recited in claims 10 and 13 have been interpreted as the inner wall of the air conduit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boemer (DE102016010582A1).
In reference to independent claim 1, Boemer discloses: An exhaust gas recirculation ejector system for an engine comprising: an air conduit (2) coupled to an engine (not shown) providing charge air to the engine (via turbocharger not shown), the air conduit (2) including at least one bend (see Figs. 1-5) formed therein, the at least one bend including a port formed therein (see Figs. 1-5; opening through which end section 4 of EGR line 1 protrudes into fresh air line 2); an EGR conduit (1) coupled to an exhaust manifold (not shown) of the engine at a first end of the EGR conduit; a second end (4) of the EGR conduit (1) passing through the port and extending into the air conduit (2) at the bend defining an ejector mixing the charge air and exhaust gas before entry into the engine  (see Figs. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boemer.
In reference to dependent claim 2, Boemer does not explicitly disclose that the bend of the at least one bend spans from 60 to 120 degrees.  However, Figs. 1-5 of Boemer show a bend that is greater than 90 degrees, which would fall within the range of 60 to 120 degrees.  It would 
In reference to dependent claims 3 and 4, Boemer does not explicitly disclose that the bend of the at least one bend spans 90 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from various angles for the bend of the fresh air line of Boemer as suitable for the desired usage of the EGR device.
In reference to dependent claim 4, Boemer further discloses the bend of the at least one bend is the last bend before an inlet manifold of the engine (see Figs. 1-5; the bend of Boemer is the only bend and, thus, the last bend).  
In reference to dependent claim 9, Boemer further discloses: the charge air (2) includes an outlet flow path (near collector 8) and the second end (5) of the EGR conduit (1) passes through the port and includes an inlet flow path and an angle A (1 or 2) is defined by an angle between the outlet flow path and the inlet flow path (see Figs. 3 and 4).  However, Boemer does not explicitly disclose angle A is from 2 to 20 degrees.  Boemer discloses that varying the angle 
In reference to independent claim 19, Boemer discloses an exhaust gas recirculation ejector system (see Figs. 1-5) for an engine system (see rejection of claim 1 above).  Boemer however, does not explicitly disclose that the angle A (1 or ) (see rejection of claim 9 above) is from 5 to 20 degrees.  As previously discussed in the rejection of claim 9 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from various angles between the outlet flow path and the inlet flow path of the EGR device of Boemer in order to achieve the desired mixing of the recirculated exhaust gas with the intake air.
In reference to dependent claim 12, Boemer further discloses: a terminal end (5) of the second end of the EGR conduit (1) includes an angled face (inclined outlet; see Fig. 5 and [0021]) formed thereon wherein the angled face includes an angle B (see Fig. 5 annotated below) measured relative to a horizontal plane defined by a top surface of the second end of the EGR conduit.  Boemer does not explicitly disclose 0o < B < 45o.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from various inclination angles for the outlet of the EGR line of Boemer according to the target EGR mixing of the desired application as taught by Boemer (see [0021]).

    PNG
    media_image1.png
    561
    634
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5-8 and 11are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or teach the dimensions of the air conduit and EGR conduit (see e.g. claims 5-8) and the slot and rib formed in the air conduit and EGR conduit, respectively (see e.g. claim 11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799